ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of -                                 )
                                              )
Maersk Line, Limited                          ) ASBCA No. 62958-PET
                                              )
Under Contract No. SPM300-12-D-3595           )

APPEARANCE FOR THE PETITIONER:                   Robert E. Korroch, Esq.
                                                  Williams Mullen
                                                  Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                  Daniel K. Poling, Esq.
                                                  DLA Chief Trial Attorney
                                                 Steven C. Herrera, Esq.
                                                 Lindsay A. Salamon, Esq.
                                                 Stacey E. Hirsch, Esq.
                                                  Trial Attorneys
                                                  DLA Troop Support
                                                  Philadelphia, PA

                                ORDER OF DISMISSAL

      The petition has been withdrawn. Accordingly, it is dismissed from the Board’s
docket.

       Dated: August 23, 2021



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62958-PET, Petition of Maersk Line,
Limited, rendered in conformance with the Board’s Charter.

       Dated: August 23, 2021



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals